Case 2:19-cv-02336-JTF-tmp Document 62 Filed 07/12/19 Page 1 of 1                     PageID 648



                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION



JOHN DOE,                                            )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )        Case No. 2:19-cv-02336 -JTF-tmp
                                                     )
RHODES COLLEGE,                                      )
                                                     )
       Defendant.                                    )


                                    MEDIATION ORDER


       Pursuant to the mediation requirement set forth by the Court under Local Rule 16.2, the

parties are ordered to complete mediation by Monday, December 9, 2019. The parties are to have

present at the mediation, representatives with full settlement authority. The parties must file a

report with the Court stating (1) the name of their mediator, (2) the date on which the mediation

took place, and (3) the results of the mediation. The parties’ mediation report is due on or before

Monday, December 9, 2019.

       A Preliminary Injunction Hearing is set for Wednesday, the 17th day of July, 2019 at 10:00

a.m.

         IT IS SO ORDERED on this 12th day of July 2019.


                                                     s/John T. Fowlkes, Jr.
                                                     JOHN T. FOWLKES, JR.
                                                     UNITED STATES DISTRICT JUDGE
